DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al. (U.S. Patent Number 5,3191,793; hereinafter referred to as Drexel). Drexel discloses a reduced attitude sensitivity is achieved in a fluid mass flow meter of the type which determines fluid flow from the temperature difference between an upstream sensor and a downstream sensor positioned along the flow path of the fluid externally of a sensing conduit for the fluid. A housing, taking particular forms, has wall structure spaced along the sensors adapted to substantially limit the ambient gaseous atmosphere along the sensors to a thin film. The housing wall structure further is spaced along portions of the sensing conduit between the sensors and the input and output ports of the conduit to substantially limit the ambient gaseous atmosphere along such portions to a thin film. In one form, such wall structure, along these portions, converges from both directions along the conduit, to provide support regions for the conduit. The sensors, specifically, are self-heating coil elements formed of temperature-sensitive resistance wire wound around the outside of the sensing conduit. They are incorporated into a bridge-type circuit for sensing their temperatures (Please see the abstract).
With respect to claim 1, Drexel discloses and illustrates with respect to figures 1 and 2, a mass flow sensor assembly for a mass flow controller or a mass flow meter, comprising a mass flow sensor (mass flow meter 12) which comprises a capillary tube (sensing conduit 14) which is held by a first corner support and a second corner support formed separately from each other (input side corner cavity 120 is disclosed and described and it is disclosed to have a mirroring cavity, which is seen in the figures), wherein the capillary tube comprises a sensor portion located between the two corner supports (coils 20 and 22), and the two corner supports each have an arc-shaped groove in which the capillary tube is partially received (while this limitation is not explicitly disclosed, the cavities are shown to be arc shaped and disclosed to have a shape that contains the sensing conduit, thus an arc shape is contemplated for one of ordinary skill in the art as the conduit is shown to be bent) and wherein the two corner supports are spaced apart from each other so that free space is provided between the two corner supports in which the sensor portion is located (this is shown clearly in figures 1 and 2 wherein the two corner supports ( the cavities 120 are shown to be spaced apart from each other.  There is free space between the corners with coil cavities 86, 96 being free space for the coils to sit in.)  
With respect to claim 2, the mass flow sensor assembly according to claim 1, wherein the capillary tube has at least two arcuate portions which are arranged in the arc-shaped grooves of the two corner supports, wherein the sensor portion is provided between the two arcuate portions is shown in figures 1 and 3 as the coils are located between the two side corner cavities.
With respect to claim 3, the mass flow sensor assembly according to claim 1, wherein the mass flow sensor has a first sensor coil (20) and a second sensor coil (22) which are electrically insulated from each other and which are wound at least partially around the sensor portion, wherein the first sensor coil is assigned to the first corner support and the second sensor coil is assigned to the second corner support is illustrated in the figures 1 and 3.
With respect to claim 4, the mass flow sensor assembly according to claim 3, wherein the respective sensor coil has a first end and a second end connected to a first contact element and to a second contact element of the assigned corner support is not explicitly disclosed, however the coils are in their own cavities and connected to junctions 50 and 56 of bridge resistors, thus coils are connected to two respective contacts within the overall circuit for operation. 
With respect to claim 5, the mass flow sensor assembly according to claim 3, wherein the respective sensor coil has at least one winding which is wound around a fastening projection of the assigned corner support is not explicitly disclosed, however, the winding is deemed to be a means to ensure secure connection and thus the connections of the reference are deemed to be a functional equivalent to the winding of eh claimed invention, so long as secure attachment and connection are made for the circuit to function as intended.
With respect to claim 6. The mass flow sensor assembly according to claim 5, wherein the fastening projection is oriented substantially perpendicular to the sensor portion is shown in figure 1 and 3 as the connection are perpendicular to the coils.
With respect to claim 7, the mass flow sensor assembly according to claim 4, wherein the respective sensor coil has at least one winding which is wound around a fastening projection (60, 64, 66)  of the assigned corner support, wherein the fastening projection is part of the first contact element as shown in figures 1 and 3.
With respect to claim 8, the mass flow sensor assembly according to claim 1, wherein the mass flow sensor assembly has a sensor housing (16) in which the mass flow sensor is at least partially received is disclosed in the figures 1 and 3.
With respect to claim 9, the mass flow sensor assembly according to claim 8, wherein the sensor housing is configured in several parts is contemplated as there are multiple cavities, thus multiple parts as each cavity is considered a part.
With respect to claim 10, the mass flow sensor assembly according to claim 8, wherein the sensor housing comprises two recesses in which the two corner supports are received, and a cavity which is located between the two recesses, wherein the sensor portion of the capillary tube extends through the cavity is shown in figures 1 and 3 as each side corner cavity would be the corner support receiving equivalent and the sensor portion is shown with each coil in a cavity.
With respect to claim 11, the mass flow sensor assembly according to claim 10, wherein at least one insulation is arranged in the cavity is disclosed as the sensing tube is disclosed to be electrically insulated by a coating, thus the insulation would be in a cavity at some point since the sensing tube is in a cavity.
With respect to claim 12, a method of manufacturing a mass flow sensor assembly, as described in claim 1 would be deemed as obvious to one of ordinary skill in the art since the assembly is disclosed with respect to claim 1, then making said assembly would be deemed to be well within the skill for one of ordinary skill in the art. 
With respect to claim 13, the method according to claim 12, wherein, the two corner supports are manufactured in a common panel is shown in figures 1 and 3 as the cavities seem to be on a common part or substrate.
With respect to claim 14, the method according to claim 12, wherein a first sensor coil and a second sensor coil which are assigned to the first corner support and the second corner support, respectively, are wound around the sensor portion is shown in figures 1 and 3.
	With respect to claim 15, a mass flow sensor assembly for a mass flow controller or a mass flow meter, comprising a mass flow sensor which comprises a capillary tube (14) which is held by a first corner support (120) and a second corner support (not numbered but mirrored and shown in figures 1 and 2) formed separately from each other, wherein the capillary tube comprises a sensor portion located between the two corner supports, and the two corner supports each have an arc-shaped groove in which the capillary tube is partially received and wherein two corner supports are exclusively assigned to different portions of the capillary tube (see figures 1 and 2).
Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive. The applicant argues that the Drexel corner supports are formed of housing halves and thus not formed separately from each other. However, those halves, as can be seen from the figures, still form supports that are still separate other.  The examiner acknowledges that there are structural differences between the Applicant’s invention and the prior art. However, as presently claimed, the prior art still meets the claimed limitations as claimed. Also, the applicant argues that the corner supports in Drexel don’t hold anything. The examiner would argue that Figure 1 shows that the corner supports have a taper at each end which would hold the tube. In fact, the Applicant even admits that the there are support areas that would allow low-contact gripping of the capillary tube, thus it can hold.  Further, the corner supports are shown to be arc shaped.  Again, the Examiner acknowledges that there are differences between the reference and he Applicant’s invention. However, the Applicant has not worded the claims in such a way that these differences are truly distinguished in view of the prior art of record.  For at least these reasons, the arguments are not deemed to be persuasive. For claim 12, similar arguments would still apply as similar limitations were added.  With respect to new claim 15, as stated above, there is a capillary tube held by Drexel, thus similar arguments would still be applicable here as well. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



July 19, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861